Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          Applicant’s election without traverse of Species A (Figs.1-2, claims 1-19 readable) in the reply filed on 1/10/2022 is acknowledged.

Drawings Objection 
The drawings are objected to because:
(1) In Fig. 3, the lead line for reference numeral “90” should point to the blades not to the blade clip.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 3, line 29, “guard 42” should read --guard 40--.  
(2) On page 4, line 15, “walls 40 and 42” should read --walls 48 and 50--.
(3) On page 5, line 28, “blade mounted 90” should read --blade 90 mounted--.
(4) On page 6, lines 11 and 13, “.” should read --,--.
Appropriate correction is required.

Claim Objection 
Claims 2, 3, 6 and 13-19 are objected to because of the following informalities:
           (1) In claim 2, “0.4mm” should read --0.4 mm--. 
           (2) In claim 3, “0.4mm” and “1.5mm” should read --0.4 mm-- and --1.5 mm--, respectively.   
           (3) In claims 6 and 16, “0.25mm to 2.0mm” should read --in the range of 0.25 mm to 2.0 mm--.
           (4) In claim 13, line 2, “3mm to 6mm” should read --in the range of 3 mm to 6 mm--.

           (6) In claim 14, line 7, “0.4mm” should read --0.4 mm--.
           (7) In claim 15, line 2, “front to rear” should read --front-to-rear--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, line 7, “a first end” vague.  A first end of what?
           (2) In claim 1, line 8, “an opposite end” is unclear.  An opposite end of what?
           (3) In claim 3, “about 0.4mm to 1.5mm” is indefinite because the specification does not provide some standard for measuring the degree intended.  It is suggested “about” be changed to --in the range of--.  () In claim 3, “0.4mm” and “1.5mm” should read --0.4 mm-- and --1.5 mm--, respectively.   
           (4) In claim 11, line 1, “adjacent fins” is vague.  The phrase should read -- adjacent fins of the plurality of fins--. 
           (5) In claim 14, line 7, “having a minimum width” is vague. What is having a minimum width?  Sub-channels or the blade? 

          (7) In claim 19, lines 2-3, “the bifurcated channel” is vague and should read --the bifurcated channels--.

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Varenberg et al. (U.S. Patent Application Publication No. 2016/0236364, hereinafter “Varenberg”) in view of Fathallah et al. (U.S. Patent No. 8,661,689, hereinafter Fathallah”). 
Regarding claim 14, Varenberg discloses a shaving razor cartridge (12) comprising:
a housing (i.e. the frame of the cartridge 12) having a front portion (12a) with a front face (i.e. perpendicular to upper skin contacting surface 20) and an upper skin contacting surface (20);
at least one blade (22) mounted to the housing (i.e. the frame of the cartridge 12), the blade (22) having a cutting edge extending toward the front portion (12a), wherein the upper skin contacting surface (20) defines a plurality of bifurcated channels except Varenberg is silent about the minimum width of the sub channels (C3).
  
    PNG
    media_image1.png
    649
    812
    media_image1.png
    Greyscale

          Fathallah shows a channel (114, see Fig.4A) having a width (i.e. the distance “d1” between adjacent projections 112) having a minimum width of 0.4 mm (see column 9, lines 25-30).

          Regarding claim 15, Varenberg is silent about the extent each of the bifurcated channels (C1,C2,C3) extends in a front-to-rear direction.  
          Fathallah shows the channels (114, see Fig.4A) each extending in a front-to-rear direction a distance (i.e. the sum of “L6” and the gap “106”) that is in the claimed range of 2 mm to 5 mm (see column 11, lines 25-26 of “L6” and column 8, lines 59-61 for “106”).
          Therefore, it would have been obvious to one of ordinary skill in the art to further modify Varenberg by having the bifurcated channels (C1,C2,C3) extending in a front-to-rear direction a distance of 2 mm to 5 mm suitable for facilitating passage and orientation of hair as well as maintaining a sufficient amount of shave preparation as taught by Fathallah.
          Regarding claim 19, Varenberg’s shaving razor cartridge (12) as modified above lacks a guard.
          Fathallah shows a guard (40, see Fig.2) extending parallel to a blade (22a) and positioned between a blade (22a) and channels (114, see Fig.3), wherein the guard (40) is segmented (i.e. projections 42 separated by channels 44, see Fig.2).
          Thus, it would have been obvious to one skilled in the art to further modify Varenberg by providing the shaving razor cartridge (12) with a guard positioned and . 
3.       Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varenberg et al. (U.S. Patent Application Publication No. 2016/0236364, hereinafter “Varenberg”) in view of Fathallah et al. (U.S. Patent No. 8,661,689) as applied to claims 14 and 15 above, and further in view of Ortiz et al. (U.S. Patent No. 5,689,883, hereinafter “Ortiz”).
          Regarding claim 16, Varenberg’s shaving razor cartridge (12) as modified above shows all the claimed limitations except it is silent about the height of the first channel (C1) and the sub channels (C2,C3).
          Ortiz shows having a channel (defined between two adjacent ridges 11a, see Fig.3) having a height “h” (see column 5, lines 4-5) satisfying the claimed limitation of 0.25 mm to 2.0 mm. 
          Therefore, it would have been obvious to one skilled in the art to further modify Varenberg by having the channels (C1,C2,C3) with a height of 0.25 mm to 2.0 mm to facilitate flow of shaving aids and water as taught by Ortiz.  
          Regarding claim 17, Varenberg’s sub-channels (C2,C3) diverge (see annotated Fig.4E).
                     
Indication of Allowable Subject Matter
1.       Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724